
	

113 S777 IS: To restore the previous policy regarding restrictions on use of Department of Defense medical facilities.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 777
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mrs. Gillibrand (for
			 herself, Mr. Begich,
			 Mr. Blumenthal, Mrs. Boxer, Mr.
			 Durbin, Mr. Franken,
			 Mr. Harkin, Mr.
			 Lautenberg, Mr. Merkley,
			 Mrs. Murray, Mr. Sanders, Mrs.
			 Shaheen, Mr. Whitehouse, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To restore the previous policy regarding restrictions on
		  use of Department of Defense medical facilities.
	
	
		1.Restoration of previous
			 policy regarding restrictions on use of Department of Defense medical
			 facilitiesSection 1093 of
			 title 10, United States Code, is amended—
			(1)by striking
			 subsection (b); and
			(2)in subsection
			 (a), by striking (a) Restriction on use of funds.—.
			
